Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 6 of Remarks filed on 06/04/2021, Applicant’s arguments with respect to Damnjanovic’s teaching have been fully considered but they are not persuasive.
Damnjanovic indeed teaches that, in addition to claim 5, paragraph [0013] states that This facilitates grouping UEs based at least on their respective radio conditions and transmitting a common group power control messages to only those UEs requiring power corrections. Therefore, the common power control messages facilitate UEs’ power corrections. Each power correction is construed as a power domain or an index Each UE may be assigned to certain resource blocks such as sub-frames or slots and hence multiple UEs define multiple power control domains.
	On pages 7-8 of the Remarks, Applicant’s arguments with respect to the new limitation are moot because a new reference Gong is being used address the new limitation in the current office action. Furthermore, Damnjanovic’s teaching of common TPC information is obvious and readily available to be incorporated by a skilled artisan in the art to cure Park’s deficiency of lacking common TPC information for multiple power control domains which may be defined by multiple UEs’ power adjustments or corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180139751) in view of Damnjanovic (US 20140080538), and further in view of Gong (US 20190335400).

Regarding claim 1, Park discloses that “A method of controlling uplink transmission power in a wireless communication system, the method performed by a user equipment (UE), the method comprising: receiving, from a base station, power control configuration information for multiple power control domains via higher layer signaling (Park, in at least Fig. 1 and [0175]: … the new separate PUSCH PC process may be defined to apply a separately set value to at least one of parameters ( e.g., PCMAX,c(i), MPUSCH,c(i), PO_PUSCH,c(j), αc(j), PLC, ΔTF,c(i), fc(i)) of Equation 1 (for example, the separate set value may be predetermined through RRC signaling), wherein each i or j is a domain); receiving, from the base station, downlink control information (DCI) including transmission power control (TPC) information for at least one of the multiple power control domains (Park, in at least Abstract: … receiving downlink control information, DCI, containing transmit power control , TPC, information; determining transmit power of a physical uplink control channel, PUCCH, carrying ACK/NACK information for a physical downlink shared channel, PDSCH, based on the TPC information; and Claim 1); and performing uplink transmission with transmission power determined based on the power control configuration information and the TPC information (Park, in at least Abstract: … transmitting the PUCCH with the transmit power of the PUCCH , wherein the transmit power of the PUCCH is determined based on the TPC information according to the DL HARQ reference configuration; and Claim 1), and transmission power for at least one power control domain, that is not one of(Park, in at least Fig. 1 and [0175]: … the new separate PUSCH PC process may be defined to apply a separately set value to at least one of parameters ( e.g., PCMAX,c(i), MPUSCH,c(i), PO_PUSCH,c(j), αc(j), PLC, ΔTF,c(i), fc(i)) of Equation 1 (for example, the separate set value may be predetermined through RRC signaling), wherein each i or j is a domain; and Claim 6).”
Park does not expressly disclose that wherein transmission power for specific power control domains among the multiple power control domains is determined based on common TPC information.
Damnjanovic teaches that “wherein transmission power for specific power control domains among the multiple power control domains is determined based on common TPC information for the multiple power control domains (Damnjanovic, in at least claim 5: the transmitting the power control messages comprises transmitting at least one common power control message to the one or more UEs, wherein multiple power control domains may be defined by multiple UEs’ power adjustments or corrections).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Damnjanovic’s teaching in the method or device of Park so that If at least one of the UEs is transmitting a plurality of data streams at different frequencies then the power control messages can individually adjust power of one or more resource blocks utilized by the data streams being transmitted at non-optimum power levels ([0009]). 
Park and Damnjanovic do not expressly disclose that wherein each of the multiple power control domains is differentiated based on a control resource set (CORESET) in which the TPC information is transmitted.
Gong teaches that “wherein each of the multiple power control domains is differentiated based on a control resource set (CORESET) in which the TPC information is transmitted (Gong, in at least entire [0066]: … a UE might select a power control set for a PUSCH transmission based on the selected power control set's preconfigured association with a control resource set for PUSCH assignment. The preconfiguration scheme might be at least one of predefinition, broadcast signaling and dedicated signaling from the network side. The control resource set might be associated with a control resource set index and/or a control resource set-associated numerology. One of the control resource sets might be associated with a first power control set, and another of the control resource sets might be associated with a second power control set. As a first example, if a UE detects a DCI for PUSCH from a control resource set associated with a first index and/or a first numerology, the first power control set might be used for PUSCH power control. The second power control set might be used once the UE detects a DCI for PUSCH from a control resource set associated with another index and/or another numerology. …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gong’s teaching in the method or device of Park and Damnjanovic so that a UE might select a power control set for a PUSCH transmission based on the selected power control set's preconfigured association with a control resource set for PUSCH assignment. The preconfiguration scheme might be at least one of predefinition, broadcast signaling and dedicated signaling from the network side. The control resource set might be associated with a control resource set index and/or a control resource set-associated numerology ([0066]).

Regarding claim 2, Park further discloses that “The method of claim 1, wherein the specific power control domains are selected based [[on]] in a location on a resource region of an uplink resource allocated for each power control domain among the multiple power control domains (Park, in at least Figs. 3 & 4(a): Control region occupies certain resource blocks or elements, which is a power control domain, and each subframe is a power control domain too).”

Regarding claim 3, Park further discloses that “The method of claim 2, wherein respective uplink resources for the specific power control domains are identical to each other or are positioned adjacent to each other (Park, in at least Figs. 3 & 4: resource blocks and sub-carriers for Control region are adjacent to each other).”

Regarding claim 4, Park further discloses that “The method of claim 3, wherein [[the]] each uplink resource comprises at least one of a resource block, a bandwidth part, or a carrier (Park, in at least Figs. 3 & 4: resource block and sub-carriers).”

Regarding claim 7, Park further discloses that “The method of claim 1, wherein a time of reception of the TPC information is set to differ per power control domain (Park, in at least [0019]: The TPC information may be applied to only one subframeof the subframes , the only one subframe preceding the other subframes in time; and [0118]: , Equation 2 given below is used to determine PUSCH transmit power when PUCCH and PUSCH are transmitted simultaneously in subframe # i of the serving cell C, wherein time information is included since each subframe is sent in separate time duration).”

Regarding claim 8, Park further discloses that “The method of claim 7, wherein the power control configuration information includes information for a time of reception of TPC information for each of the multiple power control domains  (Park, in at least [0019]: The TPC information may be applied to only one subframe of the subframes , the only one subframe preceding the other subframes in time; and [0118]: , Equation 2 given below is used to determine PUSCH transmit power when PUCCH and PUSCH are transmitted simultaneously in subframe #i of the serving cell C, wherein time information is included since each subframe is sent in separate time duration).”

Regarding claim 9, Park further discloses that “The method of claim 1, wherein the power control configuration information includes offset information between power control domains  (Park, in at least Equations 1 & 2 in [0117-0118] and [0119-0122]: … PO_PUSCH,c(j) is a parameter configured by a sum of a cell-specific nominal component PO_NOMINAL_PUSCH,c(j) provided by a higher layer and a UE-specific component PO_UE _PUSCH,c(j) provided by the higher layer ([0120], … αc(j), which is a path loss compensation factor , is a cell-specific parameter provided by a higher layer and transmitted in 3 bits by a base station).”

Regarding claim 10, Park further discloses that “The method of claim 9, wherein one of the multiple power control domains is set as a reference power control domain, and wherein the power control configuration information for the other than the reference power control domain is set with an offset for a power control value set for the reference power control domain (Park, in at least Equations 1 & 2 in [0117-0118] and [0119-0122]: … PO_PUSCH,c(j) is a parameter configured by a sum of a cell-specific nominal component PO_NOMINAL_PUSCH,c(j) provided by a higher layer and a UE-specific component PO_UE _PUSCH,c(j) provided by the higher layer ([0120], … αc(j), which is a path loss compensation factor , is a cell-specific parameter provided by a higher layer and transmitted in 3 bits by a base station).”

Regarding claim 10, Park further discloses that “The method of claim 9, wherein one of the multiple power control domains is set as a reference power control domain, and wherein power control configuration information for the other power control domains than the reference power control domain is set with an offset for a power control value set for the reference power control domain (Park, in at least Equations 1 & 2 in [0117-0118] and [0119-0122]: … PO_PUSCH,c(j) is a parameter configured by a sum of a cell-specific nominal component PO_NOMINAL_PUSCH,c(j) provided by a higher layer and a UE-specific component PO_UE _PUSCH,c(j) provided by the higher layer ([0120], … αc(j), which is a path loss compensation factor , is a cell-specific parameter provided by a higher layer and transmitted in 3 bits by a base station).”

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180139751), Damnjanovic (US 20140080538), and Gong (US 20190335400) in view of Cao (US 20180176945).

Regarding claim 5, Park, Damnjanovic, and Gong disclose the feature of claim 1, but do not expressly disclose that The method of claim 1, wherein the multiple power control domains include a first power control domain for uplink transmission which is based on an uplink grant and a second power control domain for uplink transmission which is not based on an uplink grant.
Cao teaches that “The method of claim 1, wherein the multiple power control domains include a first power control domain for uplink transmission which is based on an uplink grant and a second power control domain for uplink transmission which is not based on an uplink grant (Cao, in at least [0114]: … the relative time location of the grant-free uplink transmission resources within one periodicity. For example, the offset may indicate the time location index (e.g. TTI index, slot index or subframe index) of one grant-free uplink transmission resource with respect to frame 0 (e.g. with respect to system frame number (SFN)=0). In another example, the offset value is defined as the TTI index of a grant-free resource located between TTI index 0 and TTI index periodicity-1).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Cao’s teaching in the method or device of Park, Damnjanovic, and Gong so that the uplink power control can still be dynamically performed based on periodicity of the interval between two grant-free transmission resources. 

Regarding claim 6, Park further discloses that “The method of claim 5, wherein TPC information for the second power control domain is transmitted in combination with hybrid automatic repeat and request-ACK (HARQ-ACK) feedback transmitted by the base station (Park, in at least Figs. 11 & 13 and Abstract, last 3 lines: … wherein the transmit power of the PUCCH is determined based on the TPC information according to the DL HARQ reference configuration; and Claim 6).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648